Citation Nr: 0840034	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 until 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The matter has since been 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.  

The veteran has also indicated that he is unable to work due 
to his service-connected disabilities, as reported in an 
October 2005 statement.  A claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The evidence of record, including the veteran's hearing 
testimony, indicates that the veteran contends that he has 
numbness and pain radiating to his legs secondary to his 
service-connected lumbar spine disability.  The Board notes 
that a decision regarding the veteran's claim for a rating 
increase for the lumbar spine shall be made with the 
exception of any related disability manifested by 
neurological symptomatology.  That aspect of the claim will 
be addressed in the REMAND portion of the decision.    


FINDING OF FACT

The veteran's low back disability is manifested by a limited 
range of motion, pain, and partial, neutral ankylosis of the 
lumbar spine.  



[Continued on the next page]  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The May 2008 VCAA letter meets the requirements of Vazquez-
Flores and the claim was subsequently re-adjudicated, as 
indicated in a May 2008 Supplemental Statement of the Case, 
curing any timing deficiencies.  The letter informed the 
veteran that he needed to show that his disability had 
worsened and its effect on his employment and daily life; he 
was also notified that he could use medical or lay evidence 
to support his claim.  It further provided information 
regarding the diagnostic codes under which the veteran would 
be rated and the criteria necessary for entitlement to a 
higher disability rating.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  Based on the above, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  
Although in his May 2008 hearing testimony the veteran 
identified a Dr. M. as having prescribed him bed rest due to 
his disability, he also stated that he had not seen Dr. M. 
for seven to eight years, which would have been well over a 
year prior to the institution of the veteran's current claim 
for an increased rating for his lumbar spine disability.  As 
such, those records would not be relevant to the adjudication 
of the current claim and need not be obtained.

He submitted also submitted lay statements from himself and 
his wife, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, he was afforded a VA medical examination in 
August 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees.  C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 40 percent evaluation 
would only be warranted if there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation, which would be the next higher applicable rating, 
would only be warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation would 
be warranted with unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a. 

Merits of the Claim
 
The veteran essentially contends that his lumbar spine 
disability is more severe than indicated by his current 40 
percent disability rating, as indicated by his November 2004 
claim statement.

An x-ray was provided by VA in September 2004.  The examiner 
found the veteran to have mild multilevel degenerative 
changes and a probable small, abdominal aortic aneurysm.  An 
MRI was subsequently performed in November 2004 and found a 
status post laminectomy defect at L4-L5 and L5-S1, with a 
small annulus tear at L5-S1.  There was also disc space 
narrowing from L3-L4 through L5-S1, with minor broad-based 
bulges.  Finally, the MRI found clumped nerve roots at L4-L5 
and L5-S1 consistent with arachnoiditis.  There was also 
bilateral neural foraminal narrowing at those two levels.  

The veteran was examined for pain in a February 2005 VA 
outpatient treatment record.  The examiner found flexion, 
extension, and rotation of spine increased pain.  The 
examiner further found the veteran to have low back pain due 
to disc and foraminal stenosis.  

A September 2004 VA Physical Medicine & Rehabilitation  
(PM&RS) consult noted that the veteran complained of 
intermittent low back pain, which was worse with forward 
flexion, but also present with extension.  The veteran was 
able to ambulate independently, without an assistive device, 
and was independent with dressing, bathing, grooming, and 
eating.

The lumber spine flexion was 80 degrees, extension 5-10 
degrees, oblique extension was painful, and the right 
sacroiliac joint was tender.  The right L5-S1 paraspinal 
levels and obliques were greater than the left.  Gait was 
reciprocal.  The examiner diagnosed the veteran with a 
history of L5 discectomy and chronic low back pain, with 
right sacroiliac joint dysfunction and myofascial pain in the 
right obliques and paraspinals.  

A VA spine examination was provided in August 2005.  The 
veteran reported low back pain, which has progressively 
worsened.  The examiner reported that the veteran's medical 
history included an L4 or L5 discectomy in 1970 and a 
laminectomy of L4-5, L5-S1 in 1974 due to trauma.  There was 
no neoplasm, but there was moderate fatigue, and severe 
decreased motion.  The veteran's stiffness was severe at the 
low back and he had moderate weakness of the legs.  There was 
no spasm, but pain was located in the low back, which was 
moderate and constant.  

The August 2005 VA examiner found the veteran to have a 
normal posture, head position, and symmetry of appearance.  
His gait was antalgic.  Comparative measurements between the 
left and right mid-thigh and mid-calf showed no difference.  
There were no abnormal spinal curvatures, such as kyphosis, 
list, or scoliosis, except for moderate lumbar flattening.  
The examiner found no ankylosis of the cervical spine, but 
did find partial ankylosis of the thoracolumbar spine in a 
neutral position.  Bilateral evidence of lumbar sacrospinals 
included no spasm or atrophy, but did include mild guarding, 
severe pain with motion, and moderate tenderness and 
weakness.  The muscle spasm, localized tenderness, and 
guarding were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

The veteran's active motion flexion was 0 to 30 degrees, with 
pain throughout the range of motion.  Extension was 0 to 0, 
with pain at 0 degrees.  Lateral flexions and rotations were 
0 to 5 degrees bilaterally, with pain through the ranges of 
motion.  The veteran's passive motion flexion was 0 to 35 
degrees, with pain throughout the range of motion.  The 
remainder of the veteran's passive motions were the same as 
his active motions for extension, bilateral lateral flexion, 
and bilateral lateral rotation.  There was additional 
limitation of motion on repetitive flexion, with a loss of 
motion of 0 to 10 degrees, which was mostly due to pain.  

The veteran's disability did not include the cervical or 
upper thoracic spine.  The veteran was found unable to flex 
at the waist more than 30 degrees, but was able to sit in a 
chair comfortably.  

The August 2005 VA examiner found the veteran to have 
degenerative disc disease of the lumbar spine, with a 
previous history of lumbar spine surgery.  The veteran was 
not employed, but the disability affected the veteran's daily 
activities, including preventing him from exercising, 
participating in sports and recreation, and severely 
restricted his traveling.  There were also mild effects on 
bathing, dressing, toileting, and grooming.  The examiner 
also noted that the November 2004 MRI showed multiple disc 
bulges and degenerative changes.  The examiner further noted 
that the veteran had symptom magnification during his 
examination, explaining the extreme decrease in range of 
motion of the lumbar spine in comparison to his previous VA 
hospital examination.  

The medical evidence of record does not show that the 
veteran's service-connected back symptoms meet the criteria 
for the next higher 50 percent rating.  The evidence shows 
that although the veteran does have partial, neutral 
ankylosis of the thoracolumbar spine, he does not have 
unfavorable ankylosis of the entire thoracolumbar spine such 
that a 50 percent rating would be warranted.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The Board 
finds that there is evidence of functional impairment as a 
result of flareups of symptomatology, but that this 
functional impairment was contemplated by the RO when 
granting the 40 percent disability evaluation.  In this 
regard, the VA examination report shows that his ranges of 
motion findings were limited due to pain.  However, the next 
applicable ratings criteria are not based on range of motion, 
but rather the presence or absence of unfavorable ankylosis 
of the entire thoracolumbar spine.  The veteran's functional 
impairment as a result of flareups of symptomatology does not 
warrant a greater disability evaluation than granted by the 
RO. 

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  In this case, the veteran has reported neurological 
abnormalities including numbness of the hands, pain radiating 
to the buttocks, and pain in the right thigh.  Neurological 
abnormalities will be addressed in the Remand section of this 
decision. 

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 60 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least six weeks during the 
past 12 months, with an "incapacitating episode" defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician. 38 C.F.R. § 4.71a (2007).

No evidence shows that the veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for his service-connected back 
disability, other than in his May 2008 hearing testimony when 
the veteran reported that he had been prescribed bedrest many 
years prior to his current claim.  There is also no evidence 
that the veteran was ever hospitalized for his disability in 
the time surrounding his current claim.  The physician-
prescribed bedrest and treatment is the defining criteria for 
a rating increase for intervertebral disc syndrome. 
Therefore, a rating of 60 percent is not warranted for 
intervertebral disc syndrome based on the number of 
incapacitating episodes.

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration.  There is 
no evidence of frequent periods of hospitalization or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's back 
disability.  Treatment has been very limited; the veteran is 
not shown to have been hospitalized due to his service-
connected lumbar disability.  Accordingly, the claim will not 
be referred for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has taken into consideration VA outpatient 
treatment records, as well as, reports associated with the 
veteran's claim.  While these records show complaints of back 
pain, none of the records show that he meets the criteria for 
the next higher rating of 60 percent.

For the entire appeal period, the evidence does not support a 
higher rating.  The Board finds that the preponderance of the 
evidence of record is against the claim.  Consequently, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  Therefore, a grant of a 
disability rating in excess of 40 percent for a lumbar spine 
disability is denied.


ORDER

A disability rating in excess of 40 percent for a lumbar 
spine disability is denied.


REMAND

The veteran claims that he has neurological symptomatology 
related to his lumbar spine disability.  

In a February 2005 VA outpatient treatment record he reported 
that his pain was primarily in the low back and radiated to 
the right buttock and thigh; it was of a sharp, stabbing 
quality.  The examiner found numbness in the hands, but not 
the lower extremity.  There were no findings of motor 
weakness.   

A September 2004 VA PM&RS consult noted that the veteran did 
not report any bowel or bladder problems or weakness or falls 
due to the lower extremities.  There was also no numbness or 
tingling in the feet, but he did sometimes have burning pain 
in the right buttock and in the posterior thigh, not going 
beyond the knees.  The lower extremities examination also 
noted that sensation was grossly intact and his muscle 
strength reflexes were 1+ bilaterally patellar, but the 
examiner could not elicit ankles because there was no clonus.  
The Babinski's was downgoing.   The August 2005 VA 
examination similarly reported low back pain that radiated to 
the left buttock and burning pain down the right thigh.  

Since the veteran has a history of seeking treatment for his 
neurological symptomatology and the medical evidence 
indicates it could be related to his service-connected lumbar 
spine disability, VA has a duty to assist the veteran.  In 
the instant case, a VA examination is necessary to determine 
whether the veteran currently has any neurological 
symptomatology and determine if it is causally or 
etiologically related to the veteran's service-connected 
lumbar spine disability.  

Additionally, the veteran claims that his service-connected 
back disability prevents him from being able to engage in 
substantial employment.  As the veteran is assumed to claim 
the highest rating available, this issue needs to be 
adjudicated by the agency of original jurisdiction in the 
first instance to prevent any prejudice to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should also provide any 
necessary notice for the proper 
adjudication of the veteran's 
neurological claims.

2.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any neurological 
dysfunction by an appropriate medical 
professional.  The claims file must be 
made available to and reviewed by the 
physician.  The physician should 
specifically list all neurological 
disorders and state whether they are 
attributed to the service-connected 
back disability.  A clear rationale for 
all opinions is necessary, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  When the development requested has 
been completed, the claim for a 
separate rating(s) for any neurological 
problems and the claim for a TDIU 
rating should be adjudicated by the 
RO/AMC.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Rating Decision and be afforded a 
reasonable opportunity to respond. 

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


